DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recite “the glass plate” in line 4, line 6 and line 8, which should be “the single glass plate”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recite “the glass plate” in line 4, lines 6-7, line 9, line 11, line 13 and line 15, which should be “the single glass plate”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recite “the glass plate” in line 4, line 6 and line 7, which should be “the single glass plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Sieloff (EP 0419848 A2), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 1-7, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
Mannheim do not disclose a safety film applied over the at least one C-PET film layer on interior face of the single glass plate.
Sieloff disclose protective outer polycarbonate layer having thickness of about 5 mils to about 400 mils, i.e. 127 to 10160 microns (see page 5, 33-36). The polycarbonate layer is impact resistant (see Abstract). That is, polycarbonate is shatter-proofing layer. The polycarbonate layer can be adhered to other layers with suitable adhesive layer (see page 5, lines 37-39). That is, polycarbonate layer can be applied without or with adhesive.
In light of motivation for using protective outer polycarbonate layer (safety film) having thickness of 127 to 10160 microns applied without or with adhesive disclosed by Sieloff as described above, it therefore would have been obvious to one of the ordinary skill in the art to use protective outer polycarbonate layer having thickness of 127 to 10160 microns of Sieloff applied without adhesive or with adhesive on any outermost side of a safety glass apparatus including on outer side of C-PET film in Mannheim in order to provide impact resistance, and thereby arrive at the claimed invention.
Accordingly, Mannheim in view of Sieloff disclose a safety glass apparatus consisting of glass plate/PVB film/C-PET film/safety film. 

Regarding claims 8 and 9, Mannheim in view of Sieloff do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim in view of Sieloff meets the requirements of the claimed product, Mannheim in view of Sieloff clearly meet the requirements of present claims.
                                                                 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Sieloff (EP 0419848 A2), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 10-13, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (a first layer of PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (a first layer of C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
Mannheim do not explicitly disclose a second layer of PVB film applied without adhesive over the exterior face of the glass plate. Mannheim do not explicitly disclose a second layer of C-PET film applied without adhesive over the second layer of PVB film on the exterior face of the glass plate.
Mannheim disclose PVB layer is shock or energy absorbing layer (i.e. layer 14) and PET film is antilacerative layer (i.e. layer 16) (see col. 5, lines 40-50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second PVB film applied without adhesive over the exterior face of glass layer 12 and a second C-PET film applied without adhesive over the second layer of PVB film in order to further improve shock or energy absorbing properties as well as antilacerative properties. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional layer of PVB film and additional layer of C-PET film would have achieved expected results such as improve shock or energy absorbing properties as well as antilacerative properties. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960). 
Accordingly, Mannheim disclose a safety glass apparatus consisting of first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film.
Mannheim do not disclose a first safety film layer applied over the first layer of the at least one C-PET film on the interior face of the single glass plate and a second safety film layer applied over the second layer of the at least one C-PET film on the exterior face of the single glass plate.
Sieloff disclose protective outer polycarbonate layer (safety film) having thickness of about 5 mils to about 400 mils, i.e. 127 to 10160 microns (see page 5, 33-36). The polycarbonate layer is impact resistant (see Abstract). That is, polycarbonate is shatter-proofing layer. The polycarbonate layer can be adhered to other layers with suitable adhesive layer (see page 5, lines 37-39). That is, polycarbonate layer can be applied without or with adhesive.
In light of motivation for using protective outer polycarbonate layer having thickness of 127 to 10160 microns applied without or with adhesive disclosed by Sieloff as described above, it therefore would have been obvious to one of the ordinary skill in the art to use protective outer polycarbonate layer having thickness of 127 to 10160 microns of Sieloff applied without adhesive or with adhesive on outer side of both first C-PET film and second C-PET film in Mannheim in order to provide impact resistance, and thereby arrive at the claimed invention.
Accordingly, Mannheim in view of Sieloff disclose a safety glass apparatus consisting of first safety film /first C-PET film/first PVB film/glass plate/second PVB film/second C-PET film/second safety film.

Regarding claim 14, Mannheim in view of Sieloff do not disclose safety glass apparatus obtained using presently claimed method.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Mannheim in view of Sieloff meets the requirements of the claimed product, Mannheim in view of Sieloff clearly meet the requirements of present claims.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim (5,622,580) in view of Sieloff (EP 0419848 A2), in view of evidence by Silvers et al. (US 2012/0076965 A1).

Regarding claims 15-20, Mannheim discloses a shatterproof glass laminate (i.e. safety glass apparatus) consisting of a glass layer 12 (a single glass plate), a layer 16 having shock or energy absorbing and adhesive characteristics, and antilacerative layer 14 (see Figure 1 and col. 5, lines 29-37). The layer 16 can be formed of a polyvinyl butyral material (see col. 5, lines 41-43). The layer 14 can be made of a polyester material (see col. 5, lines 40-41). An example of polyester material includes PET (see col. 9, lines 15-18). As evidenced by Silvers et al., PET is crystallizable polymer meaning that its crystallinity can be manipulated by the process of forming articles from the PET (see paragraph 0007). The layer 16 and layer 14 can be applied without adhesive. The layer 16 (PVB film) have a thickness of 0.25 to 1.5 mm (see col. 6, lines 5-7). The layer 14 (C-PET film) have a thickness of 0.1 to 0.35 mm (see col. 6, lines 3-5). 
Mannheim do not disclose a safety film applied over the exterior face of the single glass plate.
Sieloff disclose protective outer polycarbonate layer having thickness of about 5 mils to about 400 mils, i.e. 127 to 10160 microns (see page 5, 33-36). The polycarbonate layer is impact resistant (see Abstract). That is, polycarbonate is shatter-proofing layer. The polycarbonate layer can be adhered to other layers with suitable adhesive layer (see page 5, lines 37-39). That is, polycarbonate layer can be applied without or with adhesive.
In light of motivation for using protective outer polycarbonate layer (safety film) having thickness of 127 to 10160 microns applied without or with adhesive disclosed by Sieloff as described above, it therefore would have been obvious to one of the ordinary skill in the art to use protective outer polycarbonate layer having thickness of 127 to 10160 microns of Sieloff applied without adhesive or with adhesive on any outermost side of a safety glass apparatus including on outer side of single glass plate in Mannheim in order to provide impact resistance, and thereby arrive at the claimed invention.
Accordingly, Mannheim in view of Sieloff disclose a safety glass apparatus consisting of safety film/glass plate/PVB film/C-PET film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787